FILED
                             NOT FOR PUBLICATION                            MAR 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BONIFACIO SALADO BELLO,                          No. 09-71411

               Petitioner,                       Agency No. A072-124-435

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Bonifacio Salado Bello, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We dismiss the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the agency’s conclusion on discretionary

grounds that Salado Bello lacks good moral character. See Bazua-Cota v.

Gonzales, 466 F.3d 747, 749 (9th Cir. 2006) (abuse of discretion challenges to

discretionary decisions, even if recast as due process claims, do not constitute

colorable constitutional claims).

       We also lack jurisdiction to consider Salado Bello’s contentions that the

agency denied him due process by failing to consider his positive equities and by

not allowing his son to testify, because he failed to raise those issues before the

BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004); Abebe v.

Mukasey, 554 F.3d 1203, 1208 (9th Cir. 2009) (en banc) (when a petitioner files a

brief before the BIA, the petitioner will “be deemed to have exhausted only those

issues he raised and argued in his brief before the BIA”).

      PETITION FOR REVIEW DISMISSED.




                                           2                                     09-71411